Citation Nr: 1217122	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954 and from July 1954 to April 1955.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  This case was remanded by the Board in May 2011 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

Unfortunately, additional development is again required prior to the disposition of the Veteran's claim of entitlement to service connection for bilateral knee disability.

In May 2011, the Board remanded the claim on appeal so that the Veteran could be provided with a VA examination to determine the nature and etiology of any bilateral knee disability found.  The Veteran was provided with a VA examination in November 2011.  However, the findings made in that examination were inconsistent with the medical evidence of record, and no explanation was given for that inconsistency.  Specifically, the examiner stated that the Veteran did not have, and had never had, a knee disability.  The examiner also stated that there was no documentation of degenerative or traumatic arthritis, and that November 2011 x-rays showed no arthritis in either knee.

Such a finding is inconsistent with the medical evidence of record, which includes numerous diagnoses and findings of knee arthritis.  Specifically, arthritis of one or both knees was diagnosed in VA medical reports dated in August 2004, October 2004, April 2005, August 2005, September 2006, February 2007, June 2008, August 2008, December 2008, June 2009, September 2009, December 2009, January 2010, and January 2012, and in a February 2012 VA fee-based traumatic brain injury examination report.  Even more significantly, arthritis of one or both knees was found on x-ray examinations in June 2008 and August 2011.  Furthermore, an August 2008 magnetic resonance imaging (MRI) examination found tricompartmental degenerative changes and subchondral degenerative cysts.  Due to these numerous medical findings of arthritis of the knees, the November 2011 examiner's conclusion that the Veteran did not have, and had never had, a knee disability of any kind, including arthritis, cannot be considered to be adequate without some kind of reasoning to explain the finding in light of the contradictory medical evidence.  Accordingly, the Board finds that the November 2011 VA knee and lower leg conditions examination is inadequate.

If VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the RO did not provide the Veteran with an adequate VA examination, with opinion, as requested by the May 2011 Board remand.  Compliance with a remand is not discretionary, and if a remand request is not satisfied, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1. Schedule the Veteran for a VA orthopedic examination with an examiner who has not previously examined him to determine the etiology of any bilateral knee disabilities.  Any indicated tests should be accomplished, to specifically include X-rays.  A complete rationale for all opinions must be provided.  The examiner should review the claims file and should note that review in the report.  The examiner should provide the following opinions: 

a. Diagnose any current right or left knee disability.  If the Veteran is found to not have any knee disability, the examiner must specifically explain that finding in light of the numerous diagnoses and x-ray findings of knee arthritis that are of record.

b. Is it at least as likely as not (50 percent or greater probability) that any disability of the right or left knee was caused or aggravated by service, to include combat service, to include the Veteran's claimed combat injury, or manifested within one year of the Veteran's separation from service in April 1955?  The examiner must consider lay statements regarding in-service and post- service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of the post-service medical evidence, to include right knee X-rays taken in August 1994, August 1997, March 2001, and February 2004, along with bilateral knee X-ray findings dated in June 2008 and August 2011, and the August 2008 MRI.

c. Is it at least as likely as not (50 percent or greater probability) that any right or left knee disability was caused or aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected right leg condition of herniated quadriceps muscle?

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

